FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TRUTH, an unincorporated                
association; SARICE UNDIS, a
minor, by and through her father,
LARRY UNDIS; JULIANNE STEWART, a
minor, by and through her parents,
                                              No. 04-35876
PAUL and ANNA STEWART,
               Plaintiffs-Appellants,           D.C. No.
                                            CV-03-00785-MJP
                 v.
                                           Western District of
KENT SCHOOL DISTRICT; BARBARA                 Washington,
GROHE, Superintendent of Kent                    Seattle
School District; MIKE ALBRECHT,
                                                ORDER
Principal of Kentridge High
School; ERIC ANDERSON, Assistant
Principal of Kentridge High
School, in their official capacities,
              Defendants-Appellees.
                                        
                  Filed December 22, 2008

  Before: J. Clifford Wallace, Kim McLane Wardlaw, and
             Raymond C. Fisher, Circuit Judges.


                           ORDER

   The order denying the petition for rehearing and suggestion
for rehearing en banc in this case, filed on November 17,
2008, along with the separate concurrence of Judge Fisher and
Judge Wardlaw, and the dissent by Judge Bea, are all desig-
nated for publication.


                            16605
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.